Exhibit 10.2
ACKNOWLEDGEMENT
You accept, agree and acknowledge that you will be paid a cash bonus of one
hundred twenty-eight thousand and fifty-eight dollars ($128,058) (the “Special
Bonus”) within thirty (30) calendar days after your signature below. If your
employment terminates for any reason during the first twelve (12) months
following the date set forth below, you will repay one hundred percent (100%) of
the Special Bonus less a prorated amount of the Special Bonus equal to the
period of your employment since the date set forth below.

            /s/ Mark B. Cox       MARK B. COX      Date: May 4, 2010   

          ACCEPTED & AGREED TO:    
 
        DELEK US HOLDINGS, INC.    
 
        /s/ Ezra Uzi Yemin          
By:
       
Title:
       
 
        /s/ Kent B. Thomas          
By:
  Kent B. Thomas    
Title: 
  General Counsel / Secretary    

 

